                 Case 4:20-cv-08260-YGR Document 32 Filed 06/17/21 Page 1 of 1




 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT

 5                                 NORTHERN DISTRICT OF CALIFORNIA

 6
     CATHERINE J. WOLFF                                         Case No. 4:20-cv-08260-YGR
 7                Plaintiffs,
                                                                ORDER DISMISSING EQUIFAX INFORMATION
 8          v.                                                  SERVICES, LLC WITHOUT PREJUDICE
 9   WELLS FARGO BANK, N.A.; AND EQUIFAX                   e:             x
     INFORMATION SERVICES, LLC,,                                Time:             x
10                                                                 x
                     Defendants.                                   x
11                                                              Judge:            x
12           On February 18, 2021, the parties notified the Court that plaintiff and defendant Equifax
13    Information Services, LLC had reached a settlement agreement. (Dkt. No. 21.) On April 28, 2021,
14    the parties submitted a stipulation to dismiss defendant Wells Fargo Bank. (Dkt. No. 27.) The Court

15    thereafter set a compliance deadline for submission of a stipulation of dismissal or status statement

16    regarding remaining defendant Equifax. (Dkt. No. 30.) No statement or dismissal having been filed

17    thereafter issued it May 21, 2021 Order giving plaintiff additional time to file and warning that failure

18    to do so by June 11, 2021 may result in dismissal for failure to prosecute. (Dkt. No. 31.) No further
      filings were made by that deadline.
19
             Therefore, the Court Orders that defendant Equifax Information Services, LLC is Dismissed
20
      Without Prejudice for failure to prosecute.
21
             The Clerk shall close the case.
22
            IT IS SO ORDERED.
23
      Dated: June 17, 2021
24                                                        ____________________________________
                                                              YVONNE GONZALEZ ROGERS
25                                                        UNITED STATES DISTRICT COURT JUDGE
26

27

28
